Title: To James Madison from Israel Whelen, 12 May 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


12 May 1801, Philadelphia. Discusses order to prepare the George Washington to carry cargo to Algiers and attendant problems of price and space. Encloses lists of articles still needed and those on hand. Requests further instructions.
 

   
   RC and enclosures (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 2 pp.; in a clerk’s hand, signed by Whelen. Enclosures 2 pp.


